UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934; or [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2011; or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934; or [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report ………… For the transition period from to Commission File No. 0-53805 INTELLIPHARMACEUTICS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Canada (Jurisdiction of Incorporation or organization) 30 Worcester Road Toronto, Ontario M9W 5X2 (Address of principal executive offices) Shameze Rampertab, Vice President Finance and Chief Financial Officer, Intellipharmaceutics International Inc., 30 Worcester Road, Toronto, Ontario M9W 5X2, Telephone: (416) 798-3001, Fax:(416) 798-3007 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common shares, no par value NASDAQ TSX Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of November 30, 2011, the registrant had 15,908,444 common shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ]No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [x] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [x] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] Other [ ] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item17[ ]Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] 2 TABLE OF CONTENTS Page Part I. 2 Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 A. Selected Financial Data 2 B. Capitalization and Indebtedness 4 C. Reasons for the Offer and Use of Proceeds 4 D. Risk Factors 4 Item 4. Information on the Company 21 A. History and Development of the Company 21 B. Business Overview 21 C. Organizational Structure 37 D. Property, Plant and Equipment 37 Item 4A. Unresolved Staff Comments. 38 Item 5. Operating and Financial Review and Prospects 38 A. Operating Results 38 B. Liquidity and Capital Resources 43 C. Research and development, patents, and licenses, etc 45 D. Trend Information 45 E. Off-balance sheet arrangements 45 F. Contractual obligations 46 G. Safe Harbor 46 Item 6. Directors, Senior Management and Employees 46 A. Directors and Senior Management 46 B. Compensation 48 C. Board Practices 54 D. Employees 59 E. Share Ownership 59 Item 7. Major Shareholders and Related Party Transactions 67 A. Major Shareholders 67 B. Related Party Transactions 67 Item 8. Financial Information 68 A. Consolidated Statements and Other Financial Information 68 B. Significant changes 69 Item 9. Offer and Listing 69 Item 10. Additional Information 70 A. Share Capital 70 B. Articles and By-laws 72 C. Material Contracts 73 D. Exchange Controls 74 E. Taxation 74 F. Dividends and Paying Agents 81 G. Statement by Experts 81 H. Documents on Display 82 I. Subsidiary Information 82 Item 11. Qualitative and Quantitative Disclosures about Market Risk 82 Item 12. Description of Securities Other than Equity Securities 84 Part II. 84 Item 13. Defaults, Dividends Arrearages and Delinquencies 84 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 84 Item 15. Controls and Procedures 84 Item 16A Audit Committee Financial Expert 85 Item 16B Code of Ethics 86 Item 16C Principal Accountant Fees and Services 86 Item 16D Exemptions from the Listing Standards for Audit Committees 86 i TABLE OF CONTENTS (continued) Page Item 16E
